DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the following species in the reply filed on 5/25/22 is acknowledged:
1. The disease/condition of SEPTIC SHOCK;
2. An administering regimen comprising a) an initial rate of about 20 ng Angiotensin II/kg/min, b) titrating the rate after said initial rate, c) administering to the human subject over a period of about 0.25 hours to about 120 hours; and
3. No vasopressor concurrent treatment. 
The combination of these species reads on claims 30-32, 34, 35, 54-58, 60, 61, 68 and 70. The examiner notes in particular that claim 42, and all claims depending from claim 42, are withdrawn from consideration because given this claim’s vasopressor(s) treatment at the time of Angiotensin II’s first administering, this results in a period of concurrent treatment at least based on residual present vasopressor at the time of first administering the angiotensin II, and this is not consistent with Applicant’s election of no vasopressor concurrent treatment. As to claim 59 directed to wherein the severe hypotension is refractory hypotension, distinguished from claim 58’s wherein the human patient has septic shock, this is withdrawn based on the distinction between the claims and also based on refractory hypotension, as understood by examiner, being characterized by being nonresponsive to therapeutic measures such as vasopressor administering, which given the election of no vasopressor concurrent treatment is distinct from what is elected.  See also Valverde, Frontiers in Veterinary Science, 2021, vol. 8, article 621696 at page 4.
Claims 42-47, 49, 50, 59, 62-67, 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species combination, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/22.
The examiner notes regarding claims 62-64 that although these are not being examined in this action, claims 62 and 63 appear to be duplicates of claims 42 and 43, and claims 65 and 66, depending from claim 60 (indirectly for claim 66) lack antecedent basis for the one or more vasopressors, likely due to an inadvertent error claiming dependency from claim 60 rather than from claim 62 (and if amended as such would be duplicates of claims 44 and 45).

Priority
The instant application, filed 12/23/2019 is a continuation of 16439881, filed 06/13/2019 ,now U.S. Patent #10548943 
16439881 is a continuation of 16057366, filed 08/07/2018 ,now U.S. Patent #10335451 and having 1 RCE-type filing therein
16057366 is a continuation of 15922513, filed 03/15/2018 ,now U.S. Patent #10322160 and having 1 RCE-type filing therein
15922513 is a continuation of 15870139, filed 01/12/2018 ,now U.S. Patent #10500247 and having 2 RCE-type filings therein
15870139 is a continuation of 15380574, filed 12/15/2016 ,now U.S. Patent #9867863 
15380574 is a continuation of 12639987, filed 12/16/2009 ,now U.S. Patent #9572856 and having 1 RCE-type filing therein.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16439881, and all preceding applications, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. There is no support, explicit, inherent or implied, for the following combinations of limitations found in the instant claims:
Increasing blood pressure … (by) administering Angiotensin II via intravenous infusion … to achieve or maintain a mean arterial pressure of 65 mm Hg, and
increasing blood pressure (BP) in a human patient with (having) septic shock to achieve a mean arterial pressure (MAP) of 65 mm Hg by administering Angiotensin II via intravenous infusion to the human subject by intravenous infusion at an initial rate of about 20 ng/kg/min and titrating the rate to no greater than about 40 ng/kg/min, this done without the concurrent administering of any vasopressor.
The underlying bases for this is more fully set forth in the 35 USC 112/(a)/1 rejection below, incorporated into this section.

Information Disclosure Statement
The Examiner has considered the references provided in the 8/21/20 and 5/25/22 Information Disclosure Statements, and provides a signed and dated copy of each herewith.

Claim Status
Claims 30-32, 34, 35, 42-47, 49, 50, 54-70 are pending.
Claims 33, 36-41, 48, 51-53, are cancelled.
Claims 42-47, 49, 50, 59, 62-67, 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species combination, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/22.
Claims 30-32, 34, 35, 54-58, 60, 61, 68 and 70 are under examination.
Claims 30-32, 34, 35, 54-58, 60, 61, 68 and 70 are rejected.
Claim 30 is objected to.

Specification
The disclosure is objected to because of the following informalities: on page 2, line 1, “mcg/mink” should be amended to “mcg/min.”.  
Appropriate correction is required.

Claim Objections
Claim 30 is objected to because of the following informalities:  in line 5 there is no space between “mm” and “Hg”.  Appropriate correction is required.

Duplicate Claim Warning
Applicant is advised that should claim 60 be found allowable, claim 68 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 61 be found allowable, claim 70 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Further, in view of the requirement of distinctness between inventions in separate applications and patents, the claims are interpreted, to the extent reasonable, as distinct from applicant’s prior applications’/patents’ claims.
Claim 1 is as follows:
A method of increasing blood pressure in a human patient with septic shock comprising
administering Angiotensin II to the human subject by intravenous infusion
at an initial rate of about 20 ng/kg/min
and titrating the rate to no greater than about 40 ng/kg/min
to achieve or maintain a mean arterial pressure (MAP) of 65 mm Hg.

First, the specification does not provide some standard for measuring the degree of change for “about” before “20 ng/kg/min” and “40 ng/kg/min.”  However, the examiner has made a determination that one of ordinary skill in the art could nevertheless ascertain the scope of the claim because one of ordinary skill in the art would reasonably understand that “about” modifying these quantities for administering would be related to the normal error in measurements during preparing the dosages and weights of the patient, and would be no more than +/- 2.5 percent based on the skill in the art of measuring and administering therapeutic formulations, which is high.
Applicant has elected no vasopressor concurrent treatment, and this is interpreted to mean that there is no vasopressor treatment during the course of the Angiotensin II treatment period, nor immediately prior to this given a residual effect of such following any final administering of a vasopressin. “Vasopressor” is interpreted and understood to include the catecholamines dopamine, noradrenaline and adrenaline, and corticosteroids, see Delmas et al., Critical Care April 2005 Vol 9 No 2 212-222, at page 216 right column, and also metaraminol bitartrate and other vasoconstrictors, see Nassif et al., JAMA, 183(9), 751-754, March 2, 1963.  Further, the examiner also notes that given for at least some in the art the need for vasopressor therapy defines the presence of septic shock, see de Montmollin et al., SHOCK, Vol. 39, No. 3, pp. 250-254, 2013 at page 251 first para of METHODS, in view of the no vasopressor election claim 1’s administering of Angiotensin II is interpreted as substituting for rather than supplementing vasopressor therapy.  This also further distinguishes the instant claim’s examination from other of applicant’s claims found in other applications or patents in which there is administering of a vasopressor.
Further, to increase blood pressure in a human patient having septic shock to achieve a 65 mm Hg MAP, as required by the preamble, such patient had to have a MAP below 65 mm Hg prior to the initiation of the treatment. So the method is not relevant to septic shock patients who, such as a result of prior vasopressor therapy already have a MAP at or above 65 mm Hg because the objective of the method, to increase blood pressure to 65 mm Hg cannot be met under such circumstance (it is noted that the “or maintain” would be of greater significance in the claim given the interpretation of the preamble if amended to “and maintain”, assuming such were supported by the application as filed).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-32, 34, 35, 54-58, 60, 61, 68 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The basis for rejection under this section is new matter.
The application as filed does not support the following limitation combinations of instant claim 30:
Increasing blood pressure … (by) administering Angiotensin II via intravenous infusion … to achieve or maintain a mean arterial pressure of 65 mm Hg; 
nor of the same combination of limitations in independent claim 55, this claim directed to the broader genus of increasing blood pressure in a human patient with severe hypotension, severe hypotension encompassing the elected septic shock specifically recited in claim 30, claim 55’s step of administering the same as that of claim 30. 
The examiner notes that these claims were added after the filing of the application, and the claims filed with the application, on 12/23/2019, do not include this combination of limitations.
In para 18 of the corresponding PGPUB, in the prophetic Example 1, “All patients have the treatment of vasopressors titrated to a mean arterial pressure (MAP) of 65 mm of Hg.” However, this is quite different from administering Angiotensin II to achieve a MAP increase to 65 mm Hg, and the indicated claim limitation combination is not supported in the specification through express, implicit or inherent disclosure in the application as filed. 
Also, there is no express, implicit or inherent disclosure in the application as filed, or in any application for which priority is claimed, for intravenous infusion.  Although intravenous infusion of angiotensin II was known in the art, see for example Nassif, JAMA, 183(9), 751-754, March 2, 1963, at page 111, Procedure, the subcutaneous route of administration also was known, see Campbell, Clinical and Experimental Pharmacology and Physiology (2013), 40, 560–570, this reference teaching different mechanisms for different chronic administrations (intravenous vs. subcutaneous).  Considering these alternative routes of administration and his review of the application as filed, examiner concludes that because the application as filed lacks a positive recitation, or an implicit or inherent disclosure, of the claimed specific intravenous infusion route of administration applicant was not in possession of this claim limitation. 
Claims depending from independent claim 30, namely claims 31, 32, 34, 35, 54, and claims depending from independent claim 55, namely claims 56-58, 60, 61, 68 and 70, also are rejected under this section for lack of possession based on the reasons provided above for independent claims 30 and 55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 54 and 70 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 54 broadens the MAP that is claimed to be maintained, from claim 30’s 65 mm Hg to “about 65 mm Hg,” and is rejected under this section because it broadens rather than further narrows claim 30 from which it depends. A broadening of the claimed subject matter in a dependent claim is not permitted under the indicated statute.
Claim 70 broadens the MAP that is claimed to be maintained, from claim 55’s 65 mm Hg to “about 65 mm Hg,” and is rejected under this section because it broadens rather than further narrows claim 30 from which it depends. A broadening of the claimed subject matter in a dependent claim is not permitted under the indicated statute.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-32, 34, 35 and 54-58, 60, 61, 68 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10 and 24 of U.S. Patent No. 10335451 (reference patent) in view of Lamia et al., Critical Care 2005, 9:601-606, and Nassif et al., JAMA, 183(9), 751-754, March 2, 1963.
Regarding claim 30, the reference patent claims 1, 3 and 8 disclose all limitations except the preamble objective of increasing the human patient’s blood pressure, the MAP to be achieved or maintained, and the particular intravenous infusion route of administering.  However, Lamia teaches that current resuscitation guidelines for septic shock recommend achieving or maintaining a MAP of 65 mm Hg or  greater, page 603 left column, so one of ordinary skill in the art would have understood a septic shock patient to typically have a lower MAP than the claim’s 65 mm Hg limitation, this motivating one to increase the blood pressure to or above the guideline level.  Nassif, Procedure page 111, teaches intravenous infusion for its treatment of human patients in hypotensive states.  One of ordinary skill in the art would have considered these additional limitations well within the ordinary knowledge and capability of those in the art because Lamia is in the same field and teaches MAP guidelines regarding septic shock, and Nassif also is in the same field and teaches the claimed intravenous infusion alternative for treating patients in the same class, so would have been an obvious alternative. As to claim 30’s “no greater than about 40 ng/kg/min” this is met or made obvious by reference patent claim 3’s “up to about 40 ng/kg/min.”
The claim 31 limitation would have been obvious over reference patent claim 2, these claims directed to essentially the same additional limitation, when also considering the cited references’ teachings.
The claim 32 limitation would have been obvious over reference patent claim 3, these claims directed to essentially the same additional limitation.
The claim 34 limitation would have been obvious over reference patent claim 5, these claims directed to essentially the same additional limitation.
The claim 35 limitation would have been obvious over reference patent claim 6 , these claims directed to essentially the same additional limitation.
The claim 54 limitation combination would have been obvious over reference patent claim 6, these claims directed to essentially the same additional limitation notwithstanding that the scope of claim 54 has been expanded to about 65 mm Hg, this also obvious over reference patent claim 7.
Claim 55, a broader genus method claim that encompasses increasing blood pressure for a human patient having septic shock, see its dependent claim 58, would have been obvious over reference patent claims 1, 3 and 8 on the same basis as for instant claim 30, above, and further considering that the species of septic shock anticipates the broader genus of claim 54.
The claim 56 limitation would have been obvious over reference patent claim 2, these claims directed to essentially the same additional limitation.
The claim 57 limitation would have been obvious over reference patent claim 3, these claims directed to essentially the same additional limitation.
The claim 58 limitation would have been obvious over reference patent claims 1, 3 and 8 as set forth above for claims 30 and 55.
The claim 60 limitation would have been obvious over reference patent claim 5, these claims directed to essentially the same additional limitation.
The claim 61 limitation would have been obvious over reference patent claim 6 , these claims directed to essentially the same additional limitation.
The claim 68 limitation would have been obvious over reference patent claim 5, these claims directed to essentially the same additional limitation.
The claim 70 limitation would have been obvious over reference patent claim 6, these claims directed to essentially the same additional limitation.

Claims 30-32, 34, 35 and 54-58, 60, 61, 68 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-10 of U.S. Patent No. 10548943 (reference patent) in view of Nassif et al., JAMA, 183(9), 751-754, March 2, 1963.
Regarding claim 30, the reference patent claims 1, 3 and 8 disclose all limitations except the particular intravenous infusion route of administering.  However, Nassif, Procedure page 111, teaches intravenous infusion for its treatment of human patients in hypotensive states.  One of ordinary skill in the art would have considered this limitation well within the ordinary knowledge and capability of those in the art because Nassif is in the same field and teaches the claimed intravenous infusion alternative for treating patients in the same class, so would have been an obvious alternative.  As to claim 30’s “no greater than about 40 ng/kg/min” this is met or made obvious by reference patent claim 3’s “up to about 40 ng/kg/min.”
The claim 31 limitation would have been obvious over reference patent claim 2, these claims directed to essentially the same additional limitation.
The claim 32 limitation would have been obvious over reference patent claim 3, these claims directed to essentially the same additional limitation.
The claim 34 limitation would have been obvious over reference patent claim 5, these claims directed to essentially the same additional limitation.
The claim 35 limitation would have been obvious over reference patent claim 6 , these claims directed to essentially the same additional limitation.
The claim 54 limitation combination would have been obvious over reference patent claim 10, these claims directed to essentially the same additional limitation.
Claim 55, a broader genus method claim that encompasses increasing blood pressure for a human patient having septic shock, see its dependent claim 58, would have been obvious over reference patent claims 1, 3 and 8 on the same basis as for instant claim 30, above, and further considering that the species of septic shock anticipates the broader genus of claim 54.
The claim 56 limitation would have been obvious over reference patent claim 2, these claims directed to essentially the same additional limitation.
The claim 57 limitation would have been obvious over reference patent claim 3, these claims directed to essentially the same additional limitation.
The claim 58 limitation would have been obvious over reference patent claims 1, 3 and 8 as set forth above for claims 30 and 55.
The claim 60 limitation would have been obvious over reference patent claim 5, these claims directed to essentially the same additional limitation.
The claim 61 limitation would have been obvious over reference patent claim 6 , these claims directed to essentially the same additional limitation.
The claim 68 limitation would have been obvious over reference patent claim 5, these claims directed to essentially the same additional limitation.
The claim 70 limitation would have been obvious over reference patent claim 6, these claims directed to essentially the same additional limitation.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658